                         Case 14-20973-AJC       Doc 89       Filed 12/18/19   Page 1 of 3




            ORDERED in the Southern District of Florida on December 17, 2019.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

          In re:

          JUAN JOSE ORTIZ and                                   Case No.: 14-20973-AJC
          DORA L ORTIZ-REYES,                                   Chapter: 13

                   Debtor.                                /


                AGREED ORDER GRANTING MOTION TO COMPEL PAYMENT OF
               ESCROW, OR IN THE ALTERNATIVE, MOTION TO DEEM DEBT NON-
          DISCHARGEABLE FILED BY NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER

                   THIS CASE came before the Court upon Nationstar Mortgage LLC d/b/a Mr. Cooper’s

          (the “Secured Creditor”) Motion to Compel Payment of Escrow, or in the alternative, Motion to

          Deem Debt Non-Dischargeable pursuant to 11 U.S.C. § 361 and 503(b) (“Motion”) (Doc. No.

          70), noting the agreement between the parties, and being otherwise duly advised in the premises,

          it is
                 Case 14-20973-AJC        Doc 89      Filed 12/18/19   Page 2 of 3




       ORDERED:

       1.        The Motion is Granted.

       2.        The advancement of escrows in the amount of $17,283.29 are deemed to be non-

dischargeable.

       3.        In order to settle the advancement of escrows, the Debtors have agreed to remit

payment of $17,283.29.

       4.        The Debtors shall remit equal monthly payments for five months in the amount of

$3,000.00 and a final payment in the amount of $2,283.29. Payments shall commence January 1,

2019 with the last payment payable on or before June 1, 2019.

       5.        Juan Jose Ortiz and Dora L. Ortiz-Reyes (the “Debtors”) shall remit $17,283.29 in

the amount of $3,000.00 per month for five (5) months and a payment of $2,283.29 in month six

(6) to the Secured Creditor in certified funds.

       6.        The payment shall be made payable to Nationstar Mortgage LLC d/b/a Mr.

Cooper and shall include the full loan number.

       7.        In the event the Debtors do not remit the settlement funds in full, Secured

Creditor may proceed with all available in personam and in rem options.

       8.        The hearing scheduled for December 17, 2019 at 9:00 am is canceled.

                                                      ###



Submitted by:
Kenia Molina
Florida Bar No. 0085156
Attorney for Creditor
110 S.E. 6th Street, Suite 2400
Ft. Lauderdale, FL 33301
Phone: (954) 332-9426
Fax: (954) 332-9426



                                                  2
               Case 14-20973-AJC         Doc 89      Filed 12/18/19    Page 3 of 3




Email: Kenia.Molina@mccalla.com


The party submitting this order shall serve a copy of the signed order on all parties listed below
and file with the court a certificate of service conforming with Local Rule 2002-1(F).

Juan Jose Ortiz, Debtor, 6433 NW 199th Terrace, Hialeah, FL 33015
Dora L Ortiz-Reyes, Debtor, 6433 NW 199th Terrace, Hialeah, FL 33015
Desiree Calas-Johnson, Debtors’ Attorney, Served via ECF notification
Mary Reyes, Esq, Debtors’ Attorney, Served via ECF notification
Nancy K. Neidich, Trustee, Served via ECF notification
Office of the US Trustee, Served via ECF notification




                                                 3
